Citation Nr: 0413338	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1970 to 
December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran testified at a Board hearing at 
the RO in July 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At his hearing, the veteran reported that he received 
treatment for his claimed PTSD and psychiatric disabilities 
from private physicians.  The record includes some medical 
reports from The Hauser Clinic through 1989.  The veteran 
testified that he was receiving treatment at The Hauser 
Clinic through 2002.  The veteran also referenced receiving 
treatment from other private physicians.  The record does not 
contain requests of names or addresses of private physicians 
or copies of these records from private physicians.  

As for his stressors, the veteran testified that while on 
active duty in Germany, his wife went into labor.  He 
participated in the childbirth process and witnessed his baby 
die.  He further stated that he was given medications and was 
locked up in the hospital for reasons unknown to him.  .  

The veteran also testified at his hearing that he was a 
68F20, aircraft electrician, with the 142nd Transportation 
Company in Vietnam.  In Vietnam, he participated in a 
Connosovac program, which was taking aircraft from the field, 
returning them to base and preparing them to go home.  He 
said that planes he sanitized had bodies and body parts 
inside that required removal.  Service records confirm that 
the veteran was a 68F20, aircraft electrician, with the 142nd 
Transportation Company in Vietnam.  It does not appear that 
the RO attempted to obtain information concerning the 
Connosovac program or his unit's work assignments pertaining 
to sanitizing planes. 

The RO should prepare a letter asking the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to provide any 
available information, which might corroborate the veteran's 
alleged in-service stressors, in particular verifying whether 
his unit participated in the sanitizing of planes and whether 
corpses were involved in the sanitation process.  
Additionally, the RO should ask to provide any available 
information concerning the Connosovac Program in Vietnam in 
the years of 1970 to 1971.  

Finally, the record demonstrates that the veteran has PTSD, 
but the evidence is without an etiological opinion as to 
whether the veteran's PTSD is related to an in-service 
stressor.  VA's duty to assist the veteran includes obtaining 
an etiological opinion based upon a review of the record of 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any appropriate action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio, supra;Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  A 
record of his notification must be 
incorporated into the claims file.

2.  The VBA AMC should request the 
veteran's medical records from Germany 
from October 1973 to May 1974 including 
hospitalization records. 

3.  The VBA AMC should contact the 
veteran and request that he provide the 
names and addresses of all health-care 
providers (VA and non-VA) from whom he 
has sought treatment for PTSD and 
psychiatric problems since December 1977.  
Once this information, to include the 
required releases for any private 
records, has been provided, the RO should 
contact the named health-care providers 
and request that they provide copies of 
the veteran's treatment records developed 
between December 1977 and the present.  
All efforts to obtain these records must 
be documented for the claims file.  If 
any records cannot be obtained it should 
be so stated and the veteran is to be 
informed of any records that could not be 
obtained.

4.  The VBA AMC should afford the veteran 
the opportunity to provide verification 
of the claimed inservice stressors.  
Specifically, any evidence, including 
written statements from the veteran's ex-
wife, indicating that the veteran's ex-
wife lost a child while the veteran 
served in Germany in active duty.  The 
veteran should also be asked to provide 
any further information or evidence 
pertaining to his claimed in-service 
stressor involving his participation in 
the Connosova program.  

5. The AMC should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors. The veteran served 
on active duty from March 1970 to 
December 1977, was an aircraft engineer 
for the 142nd Transportation Group in 
Vietnam, and indicated that he 
participated in the Connosovac program 
that sanitized and prepared the planes to 
return to the United States.  The RO must 
provide the USASCRUR with copies of any 
personnel records obtained, showing 
service dates, duties, and units of 
assignment, and the veteran's stressor 
statements.

6.  After completion of the above, the 
AMC should request a VA medical 
examination to determine the nature and 
etiology of the veteran's PTSD.  The 
claims file and a copy of this remand 
must be made available to the examiners 
for review in connection with the 
examination.  The AMC should clearly 
inform the examiner as to whether it has 
found that the veteran engaged in combat 
with the enemy or, if not, whether any 
claimed stressors have been verified.  If 
the RO has determined that certain 
stressor(s) have been verified, then the 
examiner should indicate whether the 
veteran has PTSD related to the verified 
stressor(s).  The report of the 
examination should include a complete 
rationale for all opinions expressed.  

7.  After the development requested above 
has been completed to the extent 
possible, the AMC should again review the 
record.  If the benefit sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



